DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2020 has been entered.

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the office action dated 9/11/2020.  However, Applicant has not sufficiently overcome all the 35 U.S.C. 112 second or six paragraph rejections previously set forth. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the four corners" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the four edges" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

 Claim limitation “securing means” recited in claims 1 and 5 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is ambiguous as to whether the phase is intended to convey structure or function..  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boone, Jr. (U.S. Patent No. 3,868,295).
Regarding claims 1 and 3-4, Boone, Jr. discloses a flexible sheet (Col. 3, lines 46-50; Figs. 2-6 or Col. 3, lines 7-10) for use as a portable, foldable roof for an exterior enclosure comprising four triangular sections (10-12, 14-16, 18-20, 22), wherein each side of each of the four triangular sections is joined to the side of an adjacent triangular 
Regarding claim 6, Boone, Jr. discloses each of the four triangular sections having an edge as set forth above, but does not distinctly disclose the edges being two to eight inches longer than the distance between each corner of the flexible waterproof sheet when the flexible waterproof sheet is fully extended.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the three or more triangular sections having an edge that was capable of being two to eight inches longer than the distance between each corner of the flexible waterproof sheet when it is fully extended since any sheet of material that is flexible would be capable of being folded, unfolded, stretched and extended to any degree for which the material allows.  
Regarding claim 7, Boone, Jr. discloses the center (X) of the flexible waterproof sheet is 0 inches below the plane of the four corners when the flexible waterproof sheet is fully extended and suspended (Fig. 4)
Regarding claim 8, Boone, Jr. discloses additional means for securing (56) the flexible waterproof sheet to supports, one in about the center of each edge of each side of the flexible waterproof sheet (Fig. 3).

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggests a flexible waterproof sheet comprising four triangular sections wherein each side of each of the triangular sections is joined to the side of an adjacent triangular section, wherein each vertex of each triangle are joined at the center of the roof, wherein each triangular section having a base edge that is greater than an imaginary line between two connecting corners of the base edges, wherein the base edges of each of four triangular sections cannot be stretched flat when the sheet is fully extended, wherein two or more triangular sections have a rain valley integrally formed therein, at least four means for securing the sheet to . 

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  Applicant argues that the application is now in condition for allowance since some of the limitations of the allowable claims have been incorporated into claim 1 and cited the reasons for allowance.  In addition, Applicant argues that Boone, Jr. does not a rectangular roof and comprises equal sized equilateral triangles as claimed.
In response to Applicant’s arguments, Examiner respectfully disagrees.  With regard to the allowable subject matter of the claims that were indicated as allowable being incorporated, the Applicant has failed to incorporate the distinguishing limitations contained within those claims and set forth in the reasons for allowance.  Particularly, the Applicant failed to include the reinforcing strip and/or the rain valley formed in each of the four triangular sections as recited in the claims indicated as allowable.  In regard to the shape and sizes of the sheet as set forth above, one of ordinary skill in the art would have found if obvious to have designed a structure that was capable of performing function and serving the same function without any significant structural difference.  A shape and size alone does not constitute patentability.  Therefore, the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES J BUCKLE JR/Examiner, Art Unit 3633